Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims


Request for Continued Examination under 37 CFR 1.1141
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on October 14, 2021 has been entered. 
This action is in response to communications filed on 10/14/2021. 
Claims 1-16 are currently pending and allowable.
Note: Pending claims include the Examiner Amendment within the NOA dated 10/08/2021. 
The IDS dated 10/14/2021 is acknowledged and has been considered.
The following response includes an Examiner’s statement of reasons for allowance.

Reasons for Allowance
Claims 1-16 are allowed.

Under Step 2A, Prong 2 the judicial exception (Certain Methods of Organizing Human Activity) is integrated into a practical application because the judicial exception is used in a manner that imposes a meaningful limit that is beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 
		
Conclusion

	The prior art made of record and not relied upon is considered relevant but not applied:
Nelken (US 2006/0200374) discloses an automated method of scheduling activities between multiple users using different calendar applications.
Gringas et al. (US 8,712,820) discloses a calendar sharing and scheduling method where the organizing part enters identification of participants and requests a time suggestion, the system collects calendar data from each participant and determines when all of the participants are commonly free.
Wang et al. (US 7,108,173) discloses a meeting scheduling agent for coordinating meeting activities. In response to a meeting request initiated by a user the scheduling agent for the initiator and for the invitee negotiate a suitable time acceptable by the invitees.
Gray et al. (US 2013/0290058) discloses a method of providing scheduling services between remote devices. 
Dorenbosch et al. (US 2004/0064355) discloses a resource for scheduling meetings including specifying individuals and desired resources utilizing scheduling agents. 
Nelken (US 2008/0015922) discloses a method for schedule coordination.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
/Renae Feacher/
Primary Examiner, Art Unit 3683